IDETAILED ACTION
This Office Action is in response to the Amendment filed on 07/07/2021 and is being filed as a second Non-Final (see below for details). 
In the filed response, claims 1, 8, 10, 15, and 17 have been amended, where claims 1, 8, and 15 are independent claims. Further, claims 6, 7, 13, 14, 19, and 20 have been canceled.
Accordingly, Claims 1-5, 8-12, and 15-18 have been examined and are pending. 


Response to Arguments
1.	Applicant's arguments filed 07/07/2021, which were also presented during the interview on 05/19/2021, are acknowledged and have been fully considered but after careful consideration they are found to be not persuasive. However since prior art Huang does not “explicitly” recite the  limitation (claim 1) “determining, by processing circuitry for the current bin of the current syntax element, a current context model associated with both the first syntax element type and a second syntax element type different from the first syntax element type” in light of the newly added features of now canceled claims 6-7, the Examiner introduces new prior art Chen et al. US 2021/0195198 A1 with reference to Foreign Application Priority Data CN201811053068.0 (see PTO 892), hereinafter referred to as Chen, to provide supplementary teachings that more explicitly describe the above claimed features.  Thus the current office action is being submitted as a second Non-Final. Therefore for these reasons, the previous rejection under 35 U.S.C 103 has been withdrawn. The foregoing also applies to independent claims 8 and 15. Please see Examiner’s responses below.
“determining, by processing circuitry for the current bin of the current syntax element, a current context model associated with both the first syntax element type and a second syntax element type different from the first syntax element type”.  Although Huang may not “explicitly” recite the  limitation “determining, by processing circuitry for the current bin of the current syntax element, a current context model associated with both the first syntax element type and a second syntax element type different from the first syntax element type” where Applicant notes Huang does not describe “context model sharing among the mode enabling flags” (pg. 10 of remarks), it is the Examiner’s understanding that associating a current context model with two different mode enabling syntax elements/flags must mean the two signaled modes (i.e. CIIP and regular merge mode) are also associated with the current context model. In other words “context model sharing among the mode enabling flags” seems to suggest “context model sharing among the modes” that are enabled by the flags. Not acquiescing to Applicant’s arguments however, the Examiner introduces new prior art Chen. Specifically, Chen reveals “the first syntax element type indicates a subblock merge index, and the second syntax element type indicates a merge index;” with both syntax elements sharing the current context model. In para 0430 for example, Chen shows the merge_idx (a 1st syntax element type) and sublock_merge_idx ( a 2nd syntax “wherein the first syntax element type indicates whether a combined inter and intra prediction is used, and the second syntax element type indicates whether a regular merge mode is used, or the first syntax element type indicates a subblock merge index, and the second syntax element type indicates a merge index;”), Chen’s teachings appear to be relevant when the “the first syntax element type indicates a subblock merge index, and the second syntax element type indicates a merge index;”. In other words, the claim does not appear to require both sets of first and second syntax elements to be present. Thus, the prior art only needs to satisfy one of the sets. If however both sets are required in the claim, this could help overcome the prior art since neither addresses both sets. Examiner also respectfully submits that associating a current context model with both first and second syntax elements/flags can be more broadly interpreted than context model sharing among the mode enabling flags. It is the Examiner’s opinion that associating the context model with both flags does not necessarily mean sharing the context model with both flags.  If the limitation were to more clearly state context model sharing among the mode enabling syntax elements/flags, then this could also help overcome the prior art. 
3.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. Please refer to the conclusion to this office action regarding scheduling interviews.  
4.	In light of the foregoing, Claims 1-5, 8-12, and 15-18 have been examined and are pending. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8-10, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiang (US 2020/0014928 A1), in view of Huang et al. (US 2020/0374528 A1), and in further view of Chen et al. (US 2021/0195198 A1 with reference to Foreign Application Priority Data CN201811053068.0 – PTO 892),  hereinafter referred to as Hsiang, Huang, and Chen, respectively.
Regarding claim 1,  Hsiang discloses “A method of video decoding comprising, receiving a bitstream that includes coded information representing a current bin of a current syntax element of a first syntax element type for a block in a picture [Para 0070-0072 describe the entropy coding process for bin encoding of syntax elements to be included in a bitstream. Said syntax elements (SE) can be of any type (e.g., a partitioning indicator), i.e., a 1st SE.]; determining, by processing circuitry for the current bin of the current syntax element [See the components of Hsiang’s entropy encoder (para 0070) which collectively make up the processing circuitry for implementing the functions described below], a current context model associated with both the first syntax element type and a second syntax element type different from the first syntax element type, [See para 0070-0072 where a selected context model may be based on the partitioning structure of the current block and neighboring blocks, i.e., a 1st SE type. For e.g., the ctxInc can be determined for the mtt_split_flag (Eq. 4). However Hsiang does not indicate sharing SE types with one context. See Huang and Chen below for such support.], wherein the first syntax element type indicates whether a combined inter and intra prediction is used, and the second syntax element type indicates whether a regular merge mode is used, or the first syntax element type indicates a subblock merge index, and the second syntax element type indicates a merge index; [Hsiang does not provide support, however Huang and Chen do. See below] decoding, by the processing [Refer to Decoder/decoding process in Figs. 11-13 and associated text], the coded information according to the current context model to obtain the current bin of the current syntax element [same Figures above. Also see for e.g., para 0090-0093] ; and reconstructing the block according to a characteristic indicated by the current bin of the current syntax element.  [Para 0094, where decoder decodes current block using decoded partitioning indicator via selected context model, where said partitioning indicator characterizes the partitioning structure of said current block] Hsiang teaches the foregoing features with the exception of explicitly showing “a current context model associated with both the first syntax element type and a second syntax element type different from the first syntax element type, wherein the first syntax element type indicates whether a combined inter and intra prediction is used, and the second syntax element type indicates whether a regular merge mode is used, or the first syntax element type indicates a subblock merge index, and the second syntax element type indicates a merge index;” Huang on the other hand from the same or similar field of endeavor discloses “a current context model associated with both the first syntax element type and a second syntax element type different from the first syntax element type” [With respect to Examiner’s response #2 above, see para 0116 in the context of merge index coding via different flags (para 0115), where for e.g. two mode types (CIIP and regular merge) may share the same context. mmvd_merge_flag =0 indicates regular merge mode and ciip_flag indicates CIIP mode which enable the regular merge and CIIP modes, respectively, and further share the same context]. Given the ‘or’ condition in the limitation, Huang also reveals “wherein the first syntax element type indicates whether a combined inter and intra prediction is used, and the second syntax element type indicates whether a regular merge mode is used” [With respect to Examiner’s response #2 above, see Figs. 11-12 and supporting paragraphs in the context of merge index coding. mmvd_merge_flag =0 indicates regular merge mode and ciip_flag indicates CIIP mode which enable the regular merge and CIIP modes, respectively, and further share the same context] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the entropy coding methods disclosed by Hsiang to add the teachings of Huang as above to provide techniques for efficiently signaling information indicative of the merge modes available (para 0005 and 0031) via VVC. 
Although Huang is found to teach the foregoing, Huang is not “explicit” with respect to “a current context model associated with both the first syntax element type and a second syntax element type different from the first syntax element type” and “the first syntax element type indicates a subblock merge index, and the second syntax element type indicates a merge index”  Chen on the other hand from the same or similar field of endeavor discloses the foregoing limitation as noted in the Examiner’s responses above. [See para 0430 with respect to merge_idx and subblock_merge_idx (i.e. 1st and 2nd syntax element types that differ) sharing one context set or context. i.e. both syntax elements are associated with the same context. Also reference para 0017 and 0019 for support. See for e.g. pgs. 103-104 of Chen’s priority document.] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the entropy coding methods disclosed by Hsiang and Huang to add the teachings of Chen as above to provide coding techniques where the quantity of contexts employed in CABAC is reduced; hence, less space required by an encoder and a decoder to store contexts is occupied without affecting coding efficiency (para 0343).
Regarding claim 2, Hsiang, Huang, and Chen teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Hsiang and Huang however do not further disclose the limitation of claim 2. Chen on the other hand from the same or similar field [See e.g. para 0033 regarding a preset context model set which can include five context models (para 0034), where selecting a model is done via an index as noted in for e.g. para 0012. Reference for e.g. pgs. 94 and 103-104 of Chen’s priority document. ] are associated with the second syntax element type [Chen para 0035 describes syntax element merge_idx which is a 2nd syntax element per claim 1], and the current context model corresponds to one of the multiple context models identifiable by a context increment index value.”  [Context models can be selected from a set of context models via the context index (e.g. para 0022)] The motivation for combining Hsiang, Huang, and Chen has been discussed in connection with claim 1, above. 
Regarding claim 3, Hsiang, Huang, and Chen teach all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim.  Hsiang and Huang however do not further disclose the limitation of claim 3. Chen on the other hand from the same or similar field of endeavor discloses “wherein the context increment index value is 0 or 1.  [Table 3 para 0344 for example discloses determining a context index based on what appears to be a binary operation, i.e. 0 or 1. See Table 3 (pg. 87) of priority document for corresponding support]
The motivation for combining Hsiang, Huang, and Chen has been discussed in connection with claim 1, above. 
Regarding claim 8, claim 8 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1. As to the claimed processing circuitry, see for e.g. Hsiang para 0059, para 0046 of Huang, or para 0095 of Chen. 
Regarding claim 9, claim 9 is rejected under the same art and evidentiary limitations as determined for the method of Claim 2.
Regarding claim 10, claim 10 is rejected under the same art and evidentiary limitations as determined for the method of Claim 3.
Regarding claim 15, claim 15 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1. As to the needed hardware/software for carrying out the claimed functions, see for e.g. para 0059, 0079, 0095, and 0097 of Hsiang. Also refer to para 0204-0205 of Huang and para 0095-0097 of Chen for further support.
Regarding claim 16, claim 16 is rejected under the same art and evidentiary limitations as determined for the method of Claim 2. As to the needed hardware/software for carrying out the claimed functions, see for e.g. para 0059, 0079, 0095, and 0097 of Hsiang. Also refer to para 0204-0205 of Huang and para 0095-0097 of Chen for further support.
Regarding claim 17, claim 17 is rejected under the same art and evidentiary limitations as determined for the method of Claim 3. As to the needed hardware/software for carrying out the claimed functions, see for e.g. para 0059, 0079, 0095, and 0097 of Hsiang. Also refer to para 0204-0205 of Huang and para 0095-0097 of Chen for further support.
Claims 4, 5, 11, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiang, in view of Huang, in further view of Chen, and in further view of Guo et al. (US 2013/0114691 A1), hereinafter referred to as Guo.
Regarding claim 4, Hsiang, Huang, and Chen teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Hsiang, Huang, and Chen however do not further explicitly disclose the features of claim 4.  Guo on the other hand from the same or similar field of endeavor discloses “further comprising: 48 Docket No.: 529401USdetermining an initial context state associated with the current context model for a coding region that includes the block according to a type of the coding region, wherein the decoding the coded information according to the [In light of the limitation “according to one or more”, Guo para 0134 describes initializing the context state for a current video unit based on a difference between a final state for previously encoded video (i.e., previous context state) and a default initial state (i.e., initial context state)], and updating the current context model according to the current context state.  [Guo’s adaptive initialization is construed as a means for updating the context model] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the entropy coding methods disclosed by Hsiang, Huang, and Chen to add the teachings of Guo as above to provide techniques by which compression of video data may be improved by enabling the coding system/device to adaptively initialize one or more context states of the CABAC process such that the contexts include relatively more accurate initial probabilities compared to those determined using a default initialization mode (para 0008).
Regarding claim 5, Hsiang, Huang, Chen, and Guo teach all the limitations of claim 4, and are analyzed as previously discussed with respect to that claim. With reference to claim 4, Hsiang, Huang, and Chen do not further teach the limitation of claim 5. Guo on the other hand from the same or similar field of endeavor discloses “wherein the coding region corresponds to a tile or a slice in the picture.”  [See for e.g. para 0026 with respect to tiles and entropy slices]  
The motivation for combining Hsiang, Huang, Chen, and Guo has been discussed in connection with claim 4, above. 
Regarding claim 11, claim 11 is rejected under the same art and evidentiary limitations as determined for the method of Claim 4.
Regarding claim 12, claim 12 is rejected under the same art and evidentiary limitations as determined for the method of Claim 5.
Regarding claim 18, claim 18 is rejected under the same art and evidentiary limitations as determined for the method of Claim 4. As to the needed hardware/software for carrying out the claimed functions, see for e.g. para 0059, 0079, 0095, and 0097 of Hsiang. Also refer to para 0204-0205 of Huang and para 0095-0097 of Chen for further support.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 


/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486